Citation Nr: 0933480	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied a higher rating for 
hypertension.

In his December 2005 VA Form 9, the Veteran requested a Board 
hearing in Washington, D.C.  The hearing was scheduled for 
August 2009, and the Veteran was notified.  The Veteran 
failed to appear for the hearing.  To the Board's knowledge, 
the Veteran has offered no explanation as to why he was 
unable to appear for the scheduled hearing, and he has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal, as if the 
Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008). 

In his VA Form 9, the Veteran appealed the issues of service 
connection for erectile dysfunction.  Since that time, the 
claim has been granted.  Therefore, this issue is not before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for a higher initial evaluation for 
hypertension must be remanded for further action.

The Veteran and his representative claim that the Veteran's 
hypertension is progressively worsening.  The Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
Veteran's representative notes that since the April 2004 VA 
examination, the Veteran's blood pressure readings have been 
160/90 and 170/100 in February 2005 and June 2005, 
respectively.  Given the evidence of worsening since the last 
examination, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his hypertension.  The RO should make the 
claims file available to the examiner, 
who should review the claims folder in 
conjunction with the examination.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported.  A complete  rationale for any 
opinions expressed must be provided.  

2.  After completing the above requested 
development, readjudicate the Veteran's 
claim.  If it is not granted to his 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

